Citation Nr: 0737029	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  02-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran served in the United States Army from September 
1966 to July 1968, to include active duty in Vietnam.  He 
died in May 1999, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

This decision has been before the Board previously, and in a 
March 2004 decision, the claim for entitlement to service 
connection for the cause of the veteran's death was denied.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court) which, in an October 
2006 order, vacated and remanded the Board's decision for 
compliance with specific Court instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board, in a March 2004 decision, denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  She appealed to the United States Court 
of Appeals for Veterans Claims (Court), which in an October 
2006 order, vacated the Board's decision on the basis that VA 
did not fully satisfy its duty to assist the appellant in the 
obtainment of identified records of treatment.  Specifically, 
the appellant identified the Baylor University Medical Center 
as having the records of her husband's treatment from 1995 to 
1999, which includes his terminal hospitalization reports.  
The RO did inform the appellant of its duty to obtain the 
records; however, no release was received authorizing the 
records to become part of the file.  The Court has, however, 
found that the appellant's submission of additional records 
after her failure to respond to the RO's inquiry to be 
sufficient enough of a response so that an attempt must be 
made to secure copies of the veteran's treatment from 1995 to 
1999.  Therefore, the Baylor University Medical Center must 
be contacted and asked to provide copies of all treatment 
records held covering the period of 1995 until the veteran's 
death in 1999.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority, as pertains to the issue of 
service connection for the cause of the 
veteran's death.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

2.  The AMC/RO must contact the appellant 
to obtain signed consent to contact Baylor 
University Medical Center for the purpose 
of obtaining treatment records of the 
veteran for the period beginning in 
January 1995 and ending at the veteran's 
death in May 1999, to include terminal 
hospitalization reports.  After the 
appellant has signed the appropriate 
release, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records from Baylor University 
Medical Center, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant 
the opportunity to obtain and submit those 
records for VA review.

The record must reflect that a letter was 
dispatched to the Medical Center and to 
the appellant requesting the copies of the 
treatment records in question. 

The appellant must be notified that, if 
signed consent to obtain the veteran's 
medical records from the Baylor University 
Medical Center is not received, the claim 
will be adjudicated on the evidence of 
record.  See 38 C.F.R. § 3.159.  

If signed consent to obtain the Baylor 
University Medical Center treatment 
records of the veteran is obtained, and 
the records are in fact secured, the 
AMC/RO must associate them with the claims 
file.  If no such records are obtained, 
the AMC/RO must annotate the record to 
reflect this and include the reasons why 
it was unable to obtain the medical 
records.  

3.  Thereafter, the AMC/RO must re-
adjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  If the 
decision is denied, an appropriate 
supplemental statement of the case must be 
issued and the appeal should then be 
forwarded to the Board for adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

